        CASE 0:20-cv-00658-SRN-KMM Doc. 26 Filed 09/21/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Gilbert Padilla, individually and on behalf        Case No. 20-cv-00658 (SRN/KMM)
 of all others similarly situated,

               Plaintiff,
                                                    MEMORANDUM OPINION AND
 v.                                                        ORDER

 Caliper Building Systems, LLC, JMC
 Contracting, LLC, and José Merino,

               Defendants.


 Kayla Marie Kienzle and Michele R. Fisher, Nichols Kaster, PLLP, 80 South 8th
 Street, Suite 4600, Minneapolis, MN 55402, for Plaintiff.

 Davida Sheri McGhee, Jenny Gassman-Pines, and Matthew D. Forsgren, Greene Espel
 PLLP, 222 South 9th Street, Suite 2200, Minneapolis, MN 55402, for Defendant Caliper
 Building Systems, LLC.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on the motion to dismiss [Doc. No. 11] filed

by Defendant Caliper Building Systems, LLC. Plaintiff Gilbert Padilla brought this

putative class and collective action against Defendants Caliper Building Systems, LLC,

JMC Contracting, LLC, and José Merino, alleging violations of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., and the Minnesota Fair Labor Standards Act

(“MFLSA”), Minn. Stat. § 177.21 et seq. Padilla alleges that his direct employer, JMC

Contracting, and its owner, Merino (collectively, “JMC”), failed to pay a time-and-a-half

rate for overtime hours. Padilla asserts that Caliper is also liable for the overtime violations



                                               1
        CASE 0:20-cv-00658-SRN-KMM Doc. 26 Filed 09/21/20 Page 2 of 10




as a joint employer. Caliper moves to dismiss under Federal Rule of Civil Procedure

12(b)(6), arguing that Padilla has not plausibly alleged that Caliper is a joint employer.

Because Padilla has plausibly alleged that Caliper exerted extensive supervision and

control over his work and maintained employment records, the Complaint passes muster

under Rule 12(b)(6). Accordingly, the Court DENIES Caliper’s motion.

   I.      BACKGROUND

        Caliper operates as a subcontractor for commercial, residential, and military

construction projects. (Compl. [Doc. No. 1] ¶ 9.) To acquire labor for its projects, Caliper

contracts with “labor brokers.” (Id. ¶ 10.) JMC is one such broker. (Id. ¶ 11.) JMC hired

Padilla and other laborers, and tasked them with performing work “integral” to Caliper’s

projects. (Id. ¶¶ 19-20.) JMC hired and paid the laborers, and informed them of their work

assignments and locations. (Id. ¶¶ 20, 26.) Laborers were required to work scheduled days

and hours and were not given the opportunity to decline work. (Id. ¶¶ 26-27.)

        Once at a Caliper jobsite, Caliper exercised extensive control over JMC’s

employees. Padilla alleges that Caliper “was primarily involved in, and responsible for,

directing and supervising their work,” and required Padilla and other laborers to “follow

detailed requirements . . . regarding the manner in which they completed their work.” (Id.

¶¶ 22-23.) Caliper’s foremen “directed and inspected laborers’ work to ensure that it

complied with . . . Caliper’s protocols and specifications.” (Id. ¶ 24.) Further, Caliper’s

foremen “directed laborers as to what work to perform, when to perform the work, where

to work, and determined which laborers were assigned to which work throughout the

workday.” (Id.) Padilla alleges that the Defendants collectively furnished all materials the


                                             2
         CASE 0:20-cv-00658-SRN-KMM Doc. 26 Filed 09/21/20 Page 3 of 10




laborers required to perform their duties, such as scaffolding, saws, harnesses, ladders, and

extension cords. (Id. ¶ 25.)

         JMC set Padilla’s pay rate, and imposed “the same non-negotiable pay rates and

structure” on all laborers. (Id. ¶ 21.) Laborers, including Padilla, were often required to

work fifty hours per week or more; for this work, JMC paid them on an hourly basis, at a

straight-time rate without a premium for overtime hours. (Id. ¶¶ 21, 27-28, 30-32.)

Laborers would record hours worked in a logbook, which JMC ultimately submitted to

Caliper. (Id. ¶ 29.) In addition, Caliper separately required the laborers to record their hours

on a daily timesheet. (Id.)

         Padilla filed his Complaint against Caliper, JMC Contracting, and Merino. Caliper

moved to dismiss under Rule 12(b)(6). Defendants JMC Contracting and Merino have not

filed an answer or otherwise responded to the Complaint.

   II.      DISCUSSION

               A.     Standard of Review

         When considering a motion to dismiss under Rule 12(b)(6), the Court accepts the

facts alleged in the complaint as true, and views those allegations in the light most favorable

to the plaintiff. Hager v. Arkansas Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013).

However, the Court need not accept as true wholly conclusory allegations or legal

conclusions couched as factual allegations. Id. In addition, the Court ordinarily does not

consider matters outside the pleadings on a motion to dismiss. See Fed. R. Civ. P. 12(d).

         To survive a motion to dismiss, a complaint must contain “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570


                                               3
       CASE 0:20-cv-00658-SRN-KMM Doc. 26 Filed 09/21/20 Page 4 of 10




(2007). Although a complaint need not contain “detailed factual allegations,” it must

contain facts with enough specificity “to raise a right to relief above the speculative

level.” Id. at 555. “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements,” are insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 555).

              B.     “Joint Employment” Under the FLSA and the MFLSA

       Caliper argues that Padilla has not plausibly alleged that Caliper is Padilla’s

“employer” for purposes of the FLSA and the MFLSA, warranting dismissal under Rule

12(b)(6). Both statutes define the concept of an “employer” broadly. See 29 U.S.C. § 203(d)

(2018) (“‘Employer’ includes any person acting directly or indirectly in the interest of an

employer in relation to an employee . . . .”); id. § 203(g) (“‘Employ’ includes to suffer or

permit to work.”); Minn. Stat. § 177.23, subd. 5 (“‘Employ’ means to permit to work.”);

id. § 177.23, subd. 6 (“‘Employer’ means any individual, partnership, association,

corporation, business trust, or any person or group of persons acting directly or indirectly

in the interest of an employer in relation to an employee.”).

       The Supreme Court has long recognized that the breadth of these definitions reaches

many working relationships which might not fit prior common law definitions of

employment. Walling v. Portland Terminal Co., 330 U.S. 148, 150–51 (1947) (“This Act

contains its own definitions, comprehensive enough to require its application to many

persons and working relationships, which prior to this Act, were not deemed to fall within

an employer-employee category.”). Consistent with the statute’s broad reach, courts have

traditionally “liberally construe[d]” the FLSA, “‘to the furthest reaches consistent with


                                             4
         CASE 0:20-cv-00658-SRN-KMM Doc. 26 Filed 09/21/20 Page 5 of 10




congressional direction’ in fulfillment of its humanitarian and remedial purposes.” Perez

v. Contingent Care, LLC, 820 F.3d 288, 292 (8th Cir. 2016) (quoting Brennan v. Plaza

Shoe Store, Inc., 522 F.2d 843, 846 (8th Cir. 1975)) (alterations in original). 1

         Because the definition of “employer” reaches so broadly, two entities may qualify

as “employers” of the same employee with respect to the same working hours. In such a

situation, the “joint employers” are jointly liable for overtime wages. See Falk v. Brennan,

414 U.S. 190, 195 (1973). Whether an entity is a joint employer is a question of law. Catani

v. Chiodi, No. CIV.00-1559 (DWF/RLE), 2001 WL 920025, at *6 (D. Minn. Aug. 13,

2001).

         In evaluating whether an entity is a joint employer, the inquiry—under both the

FLSA and the MFLSA—focuses on the economic realities of the relationship. Blair v.


         1
         Notably, the Supreme Court, in Encino Motorcars, LLC v. Navarro, described as
a “flawed premise” the principle that “the FLSA ‘pursues’ its remedial purpose ‘at all
costs.’” 138 S. Ct. 1134, 1142 (2018) (quoting American Express Co. v. Italian Colors
Restaurant, 570 U.S. 228, 234 (2013)). Consequently, the Court held that the statute’s
exemptions must be given a “fair reading,” rather than a narrow one. Id. Although the
Encino Court was interpreting an exemption to the FLSA rather than the statute’s definition
of “employer,” in early 2020 the Department of Labor applied Encino’s reasoning to the
statute’s definition of employer as well. The Department adopted new regulations
narrowing its test for when two entities are “joint employers.” Joint Employer Status Under
the Fair Labor Standards Act, 85 FR 2820-01, at 2824–25 (Jan. 16, 2020); see 29 C.F.R.
§ 791.2(a) (2020). A federal court recently ruled that the new regulations violated the
Administrative Procedures Act, reasoning in part that Encino addresses the FLSA’s
exemptions and did not purport to overrule case law broadly construing the statute’s
definition of employer. See New York v. Scalia, No. 1:20-CV-1689-GHW, 2020 WL
5370871, at *24 (S.D.N.Y. Sept. 8, 2020) (“[T]he Supreme Court has repeatedly held that
the FLSA should be construed ‘liberally’ because ‘broad coverage is essential to
accomplish [its] goal[s.]’ Although Encino II rejected the principle that exemptions to the
FLSA ‘should be construed narrowly,’ it did not purport to overrule this prior caselaw.”
(citations omitted) (alterations in original)).


                                              5
       CASE 0:20-cv-00658-SRN-KMM Doc. 26 Filed 09/21/20 Page 6 of 10




Wills, 420 F.3d 823, 829 (8th Cir. 2005); Le v. Regency Corp., 957 F. Supp. 2d 1079, 1089–

90 (D. Minn. 2013). This Court has generally looked to the factors identified in Bonnette

v. California Health & Welfare Agency, 704 F.2d 1465 (9th Cir. 1983). Namely, the court

asks whether the alleged joint employer “(1) had the power to hire and fire the employees;

(2) supervised and controlled employee work schedules or conditions of employment; (3)

determined the rate and method of payment; and (4) maintained employment records.”

Catani, 2001 WL 920025, at *6 (citing Bonnette, 704 F.2d at 1470). The court must

examine the totality of the circumstances, and no one factor is dispositive. Id. at *3.

              C.     Padilla Has Plausibly Alleged Caliper’s Status as a Joint
                     Employer

       Because the economic realities test is a fact-intensive inquiry, challenges to a

defendant’s joint employer status are rarely appropriate on a motion to dismiss. See

Barfield v. New York City Health & Hosps. Corp., 537 F.3d 132, 143–44 (2d Cir. 2008)

(“Because of the fact-intensive character of a determination of joint employment, we rarely

have occasion to review determinations made as a matter of law on an award of summary

judgment.”); Arnold v. DirecTV, Inc., No. 4:10CV00352AGF, 2011 WL 839636, at *6

(E.D. Mo. Mar. 7, 2011) (observing that a defendant’s status as an FLSA “employer” is a

matter “that is appropriate for consideration on a motion for summary judgment, but not

on a motion to dismiss”). Although this Court’s analysis is generally guided by the four

Bonnette factors, the economic realities test looks to the totality of the circumstances, and

no one factor is dispositive. Lindsay v. Clear Wireless LLC, No. CIV. 13-834 (DSD/FLN),

2014 WL 3573956, at *2 (D. Minn. July 18, 2014). Certainly, a plaintiff is not required to



                                              6
        CASE 0:20-cv-00658-SRN-KMM Doc. 26 Filed 09/21/20 Page 7 of 10




plead facts supporting all the factors to survive a motion to dismiss. Farah v. Alpha &

Omega USA, Inc., No. CV 16-996 (RHK/TNL), 2016 WL 11670182, at *2 (D. Minn. June

24, 2016) (“The economic-reality test is an evidentiary one, turning on the facts—the

‘reality’—of the parties’ relationship. But plaintiffs are not required, at the pleading stage,

to allege facts meeting every one of the factors courts consider when determining whether

an employment relationship exists.” (emphasis in original)).

       Indeed, cases granting motions to dismiss on the joint employer issue typically

involve conclusory allegations or bare recitations of the elements. See Harris v. Med.

Transportation Mgmt., Inc., 300 F. Supp. 3d 234, 243 (D.D.C. 2018) (“In the rare instances

where courts have dismissed an FLSA claim premised on joint employment on a Rule

12(b)(6) motion to dismiss, they do so when the plaintiff failed to allege any facts that

would support the inference that the defendant had any control over the employment

relationship.”).

       Caliper points to Lesnik v. Eisenmann SE, 374 F. Supp. 3d 923 (N.D. Cal. 2019), as

a “particularly instructive decision that found no joint employment at the pleading stage.”

(Def.’s Reply Mem. [Doc. No. 19] at 4.) But Lesnik involved a complaint which, albeit

lengthy, included only vague and conclusory allegations pertinent to some Bonnette

factors, and no allegations at all pertinent to others. In Lesnik, the court examined a

sprawling 108-page third amended complaint, containing thirteen causes of action against

nearly a dozen defendants. Lesnik, 374 F. Supp. 3d at 935. The plaintiff voluntarily

dismissed all but two defendants, and the court applied the four Bonnette factors to the

complaint’s allegations against the remaining defendants. Id. at 933, 942. In its analysis,


                                              7
        CASE 0:20-cv-00658-SRN-KMM Doc. 26 Filed 09/21/20 Page 8 of 10




the court repeatedly emphasized the complaint’s “vague and conclusory” allegations; in

fact, with respect to one of the remaining defendants, the court found no allegations at all

pertinent to three of the four factors. Id. at 942–46.

       By contrast, Padilla’s Complaint includes plausible, non-conclusory allegations

related to Caliper’s supervision and control over Padilla’s working conditions and Caliper’s

maintenance of employment records. On the issue of supervision and control, the

Complaint contains extensive allegations of Caliper’s control over Padilla and other

laborers at the worksite. Caliper “was primarily involved in, and responsible for, directing

and supervising their work,” and required Padilla and other laborers to “follow detailed

requirements . . . regarding the manner in which they completed their work.”

(Compl. ¶¶ 22-23.) Caliper’s foremen “directed and inspected laborers’ work to ensure that

it complied with . . . Caliper’s protocols and specifications.” (Id. ¶ 24.) And the foremen

“directed laborers as to what work to perform, when to perform the work, where to work,

and determined which laborers were assigned to which work throughout the workday.”

(Id.) Finally, Padilla alleges that the “Defendants” collectively furnished all materials

required to perform the work, from which the Court can infer that Caliper participated in

furnishing the requisite materials. (Id. ¶ 25.)

       Caliper asserts that Padilla’s allegations are merely consistent with the “quality

control” typically asserted in contractor-subcontractor relationships, and do not rise to the

level of control necessary to make Caliper a joint employer. (Def.’s Reply Mem. 11-13.)

But Caliper’s argument is better suited for a motion for summary judgment on a full record,

not a motion to dismiss on the pleadings. Indeed, the cases Caliper cites were each resolved


                                                  8
       CASE 0:20-cv-00658-SRN-KMM Doc. 26 Filed 09/21/20 Page 9 of 10




at summary judgment. See, e.g., Jacobson v. Comcast Corp., 740 F. Supp. 2d 683, 690 (D.

Md. 2010) (observing, at summary judgment, that Bonnette’s second factor “does not

contemplate the generic control exercised by a supervisor over an independent

contractor. Therefore, detailed instructions and a strict quality control mechanism will not,

on their own, indicate an employment relationship” (citation omitted)).

       Regarding Caliper’s maintenance of employment records, the Complaint alleges

that “Defendants” collectively required Padilla to record his hours in a logbook, which

JMC ultimately submitted to Caliper. (Compl. ¶ 29.) And the Complaint alleges that

Caliper also required Padilla to record hours worked on a daily timesheet. (Id.) As Caliper

points out, the Complaint does not say what Caliper did with the logbook or timesheets, or

why that information was collected. But Padilla’s allegations are sufficient to raise the

reasonable inference that the logbook and timesheets served some employment function,

and at this stage the Court must make that inference. See Gorog v. Best Buy Co., 760 F.3d

787, 792 (8th Cir. 2014).

       Thus, Padilla has plausibly alleged facts supporting Caliper’s status as a joint

employer under the FLSA and the MFLSA. Although the Complaint does not allege facts

squarely addressing the other Bonnette factors, the economic realities test is fact intensive,

the Bonnette factors are non-exclusive, and a plaintiff need not plead facts relevant to all

four factors to survive a motion to dismiss. Lindsay, 2014 WL 3573956, at *2; Farah, 2016

WL 11670182, at *2. Therefore, the Court denies Caliper’s motion to dismiss.




                                              9
      CASE 0:20-cv-00658-SRN-KMM Doc. 26 Filed 09/21/20 Page 10 of 10




   III.   CONCLUSION

      Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Defendant Caliper Building Systems, LLC’s Motion to

Dismiss [Doc. No. 11] is DENIED.

IT IS SO ORDERED.



Dated: September 21, 2020                     s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge




                                      10
